Citation Nr: 1103450	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-16 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss prior to October 18, 2010.

2.  Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss from October 18, 2010.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION


The Veteran had active military service from September 1953 to 
August 1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Los 
Angeles, California, which denied an increased (compensable) 
rating for bilateral hearing loss.  

In July 2010, the Board remanded this case for additional 
development.  By a December 2010 rating action, the RO increased 
the disability rating for the Veteran's service-connected 
bilateral hearing loss from noncompensable to 20 percent 
disabling, effective from October 18, 2010, the day of a VA 
examination which showed an increase in the severity of the 
bilateral hearing loss.  The appeal continues because a decision 
awarding a higher rating, but less that the maximum available 
benefit, does not abrogate the pending appeal.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).

Since the Veteran filed his claim for an increased rating in May 
2007, the issues are as styled on the title page of this 
decision.  See Hart v. Mayfield, 21 Vet. App. 505, 509-10 (2007).    

In March 2010, while sitting at the RO, the Veteran testified at 
a videoconference hearing before the undersigned.  A transcript 
of the hearing is associated with the Veteran's claims folder.         



Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an increased (compensable) rating for 
bilateral hearing loss prior to October 18, 2010, is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

On October 18, 2010, audiological testing revealed an average 45 
decibel puretone threshold, with a speech recognition score of 70 
percent in the right ear (level IV); and an average 55 decibel 
puretone threshold, with a speech recognition score of 56 percent 
in the left ear (level VII).


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
bilateral hearing loss, from October 18, 2010, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)      

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), significantly changed the law prior to 
the pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, and 
they redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under the 
VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 2007 
letter sent to the Veteran by the RO adequately apprised him of 
the information and evidence needed to substantiate the claim.  
The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

The Board finds that VA has met these duties with regard to the 
claim adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  Written notice provided in June 
2007 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, 
the Veteran received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between himself 
and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 
394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-
12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  In addition, the June 2007 letter informed him 
about how VA determines effective dates and disability ratings, 
as required by Dingess. 

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  VA 
did provide such notice to the Veteran prior to the November 2007 
RO decision that is the subject of this appeal in its June 2007 
letter.  With respect to the Dingess requirements, the Veteran 
was provided with notice of what type of information and evidence 
was needed to substantiate the claim, as well as the type of 
evidence necessary to establish a rating or effective date of an 
award (see letter from RO, dated in June 2007), and such notice 
was provided prior to the initial decision of the RO.  See 
Dingess, supra.  Accordingly, the RO provided proper VCAA notice 
at the required time.

The Board notes that the Court had previously held that, with 
respect to claims for an increased rating, a detailed notice, 
tailored to the specific aspects of each claim, must be provided 
under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) reversed that decision, 
holding that what is required is generic notice of the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment and 
earning capacity, as well as general notice regarding how 
disability ratings and effective dates are assigned.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009); Dingess, 19 
Vet. App. at 473. The Board finds that the June 2007 letter 
substantially satisfies the current notification requirements for 
the claim for an increased rating for the Veteran's bilateral 
hearing loss.  As the Veteran has not indicated any prejudice 
caused by a content error and no such error is apparent, the 
Board finds no basis for finding prejudice against the Veteran's 
appeal of the issue adjudicated in this decision.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009) regarding the rule of 
prejudicial error.

The Veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had multiple 
opportunities to submit and identify evidence.  Furthermore, he 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the veteran in 
obtaining records and providing medical examinations or obtaining 
medical opinions when such are necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth 
Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received a VA 
examination on October 18, 2010, which was thorough in nature and 
adequate for the purposes of deciding this claim.  The Board 
finds that the medical evidence of record is sufficient to 
resolve the appeal for a rating in excess of 20 percent for 
bilateral hearing loss from October 18, 2010 to the present.  
Specifically, the October 2010 VA audiological examination has 
provided findings that are adequate for rating the Veteran's 
bilateral hearing loss.  Thus, VA has no further duty to provide 
another rating examination for the bilateral hearing loss 
disorder.  38 C.F.R. §§ 3.326, 3.327.

Based on the foregoing, the Board finds that the VA fulfilled its 
VCAA duties to notify and to assist the Veteran, and thus, no 
additional assistance or notification was required.  The Veteran 
has suffered no prejudice that would warrant a remand, and his 
procedural rights have not been abridged.  See Bernard v. Brown, 
4 Vet. App. 384.


II.  Factual Background

By an October 2002 rating action, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable disability rating under Diagnostic Code 6100, 
effective from June 7, 2002, for the Veteran's bilateral hearing 
loss.

In May 2007, the Veteran requested that his service- connected 
bilateral hearing loss be reevaluated for a higher rating.

A VA audiological examination was provided in September 2007.  At 
that time, the Veteran stated that after his discharge, he worked 
as a financial officer for 45 years.  

On October 18, 2010, the Veteran underwent a VA audiological 
examination.  At that time, he stated that his hearing loss had 
worsened over the last few years.  The audiological examination 
revealed that the Veteran had puretone air conduction threshold 
levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz as follows: 35, 40, 45, 45, and 50 decibels, respectively, 
with a puretone average of 45 decibels.  In the left ear for the 
same frequencies, he had puretone air conduction threshold levels 
of 50, 60, 55, 50, and 55 decibels, with a puretone average of 
55 decibels.  Speech discrimination percentages were 70 percent 
in his right ear and 56 percent in his left ear.  The examiner 
interpreted the results as showing asymmetric sensorineural 
hearing loss.  The examiner reported that the Veteran was not 
currently employed and that the Veteran's defective hearing did 
not have any effects on his usual daily activities.    

By a December 2010 rating action, the RO increased the disability 
rating for the Veteran's service-connected bilateral hearing loss 
from noncompensable to 20 percent disabling under Diagnostic Code 
6100, effective from October 18, 2010.   


III.  Analysis

Disability ratings are determined by applying criteria set forth 
in VA's Schedule for Rating Disabilities.  Ratings are based on 
the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
See  38 C.F.R. § 4.7.

For claims for increased rating which do not rise out of an 
initial grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from the 
filing of the claim forward, if the evidence suggests that such a 
rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

When the issue involves a claim for an increased rating for 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  38 C.F.R. § 
4.85.  It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric designations 
assigned after audiometric evaluations are rendered."  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).         

The Veteran's service-connected bilateral hearing loss is rated 
20 percent disabling under Diagnostic Code 6100, effective from 
October 18, 2010.  He contends that his hearing loss constitutes 
a higher disability rating.   

Evaluations of defective hearing range from noncompensable to 100 
percent and are based on organic impairment of hearing acuity as 
demonstrated by the results of speech discrimination tests 
together with average hearing thresholds, with the average 
hearing threshold levels as measured by pure tone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles 
per second.  To evaluate the degree of disability from service-
connected hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated level I, for essentially 
normal acuity, through level XI for profound deafness.  See 38 
C.F.R. § 4.85.

In accordance with 38 C.F.R. § 4.86, there is an alternative 
rating method which may be used when the pure tone threshold at 
each of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, VA will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  Additionally, when the pure tone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels 
or more at 2,000 Hertz, VA will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86 (2010).

The Board notes that the audiological findings from the Veteran's 
October 18, 2010 audiological evaluation translate into Level IV 
hearing loss for the right ear and Level VII hearing loss for the 
left ear.  See 38 C.F.R. § 4.85.  Numeric designations IV and VII 
correspond to a 20 percent disability rating under Diagnostic 
Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Rating Schedule provides for rating exceptional patterns of 
hearing impairment under the provisions of 38 C.F.R. § 4.86.  
However, the Veteran's test results do not demonstrate either (1) 
a puretone threshold of 55 decibels or more in all four 
frequencies in any service- connected ear, or (2) a puretone 
threshold of 30 decibels or less at 1,000 Hertz, and 70 decibels 
or more at 2,000 Hertz, in any ear.  38 C.F.R. § 4.86.  
Therefore, the Veteran is not entitled to consideration for 
exceptional patterns of hearing impairment in any ear.

As previously stated, the assignment of disability evaluations 
for hearing impairment is a purely mechanical application of the 
rating criteria.  See Lendenmann, 3 Vet. App. at 349.  Thus, 
based on the current audiometric findings, the 20 percent rating 
in effect from October 18, 2010, for the Veteran's service-
connected bilateral hearing loss is appropriate, and entitlement 
to a rating in excess of 20 percent from October 18, 2010 is not 
warranted.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, since the preponderance 
of the evidence is against the claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence is 
found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


IV.  Extraschedular Rating

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the 
Court noted that VA had revised its hearing examination 
worksheets to include the effect of the Veteran's hearing 
impairment disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, Fast 
Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); 
see also 38 C.F.R. § 4.10 (2010).  The Court also noted, however, 
that even if an audiologist's description of the functional 
effects of the veteran's hearing disability was somehow 
defective, the veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.

In this case, the Veteran has submitted statements indicating 
that he has had trouble hearing and understanding conversations.  
However, the examiner in October 2010 noted that the Veteran's 
defective hearing did not have any effects on his usual daily 
activities.  Therefore, the disability picture described does not 
depict an unusual or exceptional level of disability beyond that 
provided for in the rating schedule.  Accordingly, the Veteran's 
disability picture is contemplated by the rating schedule and no 
extraschedular referral is required

In addition, the Board finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization related to 
the Veteran's bilateral hearing loss which would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating. Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service under 
38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss from October 18, 2010, is denied.  


REMAND

In the July 2010 remand, the Board noted that after the March 
2010 videoconference hearing, the Veteran submitted VA Medical 
Center (VAMC) audiological progress notes, dated in May 2010.  
The Board indicated that the aforementioned evidence had not been 
reviewed by the RO, and that under such circumstances, the RO 
must consider that additional evidence and issue a supplemental 
statement of the case (SSOC).  See 38 C.F.R. §§ 19.31, 19.37, 
20.1304(c ) (2010).    

Subsequent to the Board's remand, the RO issued an SSOC in 
December 2010.  However, a review of the December 2010 SSOC is 
negative for any reference to the May 2010 VAMC audiological 
progress notes.  The Board observes that the notes are pertinent 
to the Veteran's claim for an increased (compensable) rating for 
bilateral hearing loss prior to October 18, 2010.  Thus, it is 
the Board's determination that this case must be returned to the 
RO so that they can review the aforementioned evidence and issue 
an SSOC.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c ) (2010); see 
also Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board further observes that in the VAMC audiological progress 
notes, it was reported that the Veteran had undergone an 
audiological evaluation in May 2010 and that the speech 
discrimination scores were 52 percent in the right ear and 
44 percent in the left ear.  The records also included an 
uninterpreted audiogram, dated in May 2010.  This audiogram 
should be interpreted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should have the May 2010 VA 
audiogram interpreted.  

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue of 
entitlement to an increased (compensable) 
rating for bilateral hearing loss prior to 
October 18, 2010.  If such action does not 
grant the benefit claimed, the RO should 
provide the Veteran and his representative an 
SSOC which specifically addresses the May 
2010 VAMC audiological progress notes, and 
any subsequently received evidence, and they 
should be given an opportunity to respond.  
Thereafter, the case should be returned to 
this Board for appellate review.    







The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


